ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                  )
                                             )
K-Con, Inc.                                  ) ASBCA No. 62529
                                             )
Under Contract No. NAFIB9-18-F-0141          )

APPEARANCE FOR THE APPELLANT:                    William A. Scott, Esq.
                                                  Pederson & Scott, P.C.
                                                  Charleston, SC

APPEARANCES FOR THE GOVERNMENT:                  Scott N. Flesch, Esq.
                                                  Army Chief Trial Attorney
                                                 CPT Richard Hagner, JA
                                                 MAJ Aaron McCartney, JA
                                                  Trial Attorneys

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: March 4, 2021



                                              DAVID B. STINSON
                                              Administrative Judge
                                              Armed Services Board
                                              of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62529, Appeal of K-Con, Inc.,
rendered in conformance with the Board’s Charter.

      Dated: March 5, 2021



                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2